Citation Nr: 0821880	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-20 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
injury with biceps tendinitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1974 to 
June 1976 and from February 1982 to November 1985.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and Board remand.


FINDINGS OF FACT

1.  A right shoulder injury with biceps tendinitis (right 
shoulder disorder) is manifested by forward flexion and 
abduction to between 45 and 90 degrees.

2.  A right shoulder scar is superficial and painful.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for a right shoulder have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5021 (2007).

2.  The criteria for a separate evaluation of 10 percent for 
a right shoulder scar have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a right shoulder disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 


(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  Although the duty to notify provisions 
were not met prior to initial adjudication of the veteran's 
claim, there is no prejudice to the veteran because March and 
April 2004 letters satisfied the duty to notify and were 
followed by readjudications in a May 2004 statement of the 
case (SOC) and March 2006 and March 2008 supplemental SOCs.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Similarly, a March 2006 letter notified the veteran 
of the assignment of effective dates and disability 
evaluations and was followed by readjudication in March 2006 
and March 2008 supplemental SOCs.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett, 20 
Vet. App. at 376.  

Likewise, prior to initial adjudication, the veteran was not 
provided notice that there must be evidence of worsening of 
the disability and the effect on employment and daily life, 
notice of the specific requirements of the diagnostic code to 
qualify for a higher rating, notice of the application of 
diagnostic codes and disability ratings, or notice of the 
different types of competent evidence to show the above.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  But 
there is no prejudice to the veteran as he was provided such 
notice in the May 2004 SOC and March 2006 supplemental SOC, 
he was represented by a veterans service organization 
throughout the prosecution of this claim, and the claim was 
readjudicated in a March 2008 supplemental SOC.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication); see also 
Prickett, 20 Vet. App. at 376.  The March and April 2004 
letters also requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to 


include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v, 487 F.3d at 889. 

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although the veteran's Social Security 
Administration (SSA) records are not of record, VA need not 
obtain them because at the May 2005 RO hearing the veteran 
reported his SSA benefits are based on a psychiatric 
disorder.  The records are thus not relevant.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (holding that the duty 
to assist extends to obtaining SSA records where they are 
relevant to the issue under consideration).  Moreover, 
although the veteran submitted an additional lay statement 
after issuance of the SSOC, the statement provided 
information regarding symptomatology of his right shoulder 
disorder and is repetitious of statements already in the 
file.  38 C.F.R. § 20.1304(c) (2007) (holding that any 
pertinent evidence submitted by the veteran must be referred 
to the agency of original jurisdiction for initial review).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the 


specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the veteran's medical history.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending must be 
considered.  Powell v. West, 13 Vet. App. 31, 34 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

By a September 1976 rating decision, the RO granted service 
connection for a right shoulder disorder and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024, effective June 29, 1976.  In a November 1994 
rating decision, the RO assigned a 10 percent evaluation, 
effective January 24, 1994.  In February 2003, the veteran 
filed a claim for an increased evaluation.  In a June 2003 
rating decision, the RO assigned a 100 percent evaluation 
under 38 C.F.R. § 4.30, effective January 15, 2003.  A 10 
percent evaluation was assigned effective September 1, 2003.  
In a December 2003 rating decision, the RO assigned a 20 
percent evaluation under Diagnostic Code 5024, effective 
September 1, 2003.  The veteran appealed the evaluation.  

Because the veteran received the maximum schedular rating 
from January 15, 2003 through August 31, 2003, there is no 
issue in controversy regarding that time 


period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that the veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded).  

The veteran's right shoulder disorder is evaluated as 
tenosynovitis, which is rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  The 
veteran is right-handed and thus his right shoulder is 
considered his major extremity.  See 38 C.F.R. § 4.69 (2007).  
The 20 percent evaluation for a right shoulder disorder 
contemplates limitation of major arm motion to the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 
percent evaluation is assigned for limitation of major arm 
motion to midway between side and shoulder level (between 45 
and 90 degrees), and a 40 percent rating is assigned for 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
determining limitation of motion to shoulder level, forward 
flexion and abduction must be considered.  See Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. 
§ 4.71, Plate I (2007).  

Here, in VA medical records from October 2003, May 2006, June 
2006, August 2006, September 2006, December 2006, February 
2007, and December 2007, there was right shoulder forward 
flexion to 170, 90, 45, 45, 58, 105, 90, and 90 degrees, 
respectively.  A January 2007 private medical record showed 
forward flexion to 58 degrees.  In VA records from October 
2003, May 2006, June 2006, August 2006, September 2006, 
December 2006, February 2007, and December 2007, there was 
right shoulder abduction to 90, 100, 45, 45, 45, 75, 45, and 
90 degrees, respectively.  A January 2007 private record 
showed abduction to 35 degrees.  Although only approximately 
half of the range of motion findings show limitation of right 
shoulder motion in between 45 and 90 degrees, resolving 
reasonable doubt in favor of the veteran, the findings more 
closely approximate a 30 percent evaluation.  See 38 C.F.R. § 
4.7 (2007) (noting that where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating).  
A 40 percent evaluation, however, is not warranted because 
the veteran's right 


shoulder was not found limited to 25 degrees or less in 
either forward flexion or abduction.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Accordingly, a 30 percent evaluation 
is warranted for a right shoulder disorder.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For ankylosis of the 
scapulohumeral articulation, a 40 percent evaluation is 
assigned for major arm intermediate ankylosis between 
favorable and unfavorable and a 50 percent evaluation is 
assigned for unfavorable abduction limited to 25 degrees from 
the side.  38 C.F.R. § 4.71, Diagnostic Code 5200 (2007).  VA 
medical records from October 2003, May, June, August, 
September, and December 2006, February 2007, and December 
2007 showed limited range of motion, but no ankylosis.  A 
January 2007 private medical record also showed limited range 
of shoulder motion, but no ankylosis.  The December 2007 VA 
examiner specifically found no shoulder joint ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  The medical 
evidence of record did not demonstrate impairment of the 
humerus, to include fibrous union, false flail joint, and 
flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2007).  Additionally, an evaluation in excess of 30 percent 
is not provided for impairment of the major arm clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).  
Moreover, at the May 2005 RO hearing, the veteran denied any 
elbow or forearm impairment.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205-5213 (2007).  Accordingly, an evaluation in excess 
of 30 percent for a right shoulder disorder is not warranted.

An increased evaluation for a right shoulder disorder under 
the diagnostic codes for muscle injuries has also been 
considered.  38 C.F.R. § 4.73 (2007).  A June 2006 VA 
examination noted 5/5 strength of the rotator cuff and intact 
supraspinatus, subscapularis, teres minor, and infraspinatus.  
An August 2006 VA medical record noted that electromyography 
(EMG) testing showed normal right trapezius, supraspinatus, 
infraspinatus, deltoid, biceps, pronator teres, serratus 
anterior, and upper and middle cervical paraspinal muscles.  
See 38 C.F.R. § 4.73, Diagnostic Codes 5301, 5302, 5303, 5305 
(2007).  In addition, an evaluation in excess of 30 


percent is not provided for injury to the intrinsic muscles 
of the shoulder girdle.  38 C.F.R. § 4.73, Diagnostic Code 
5304 (2007).  Accordingly, an increased evaluation is not 
warranted under the diagnostic codes for muscle injuries.  

Evaluating the right shoulder disorder under the diagnostic 
codes for degenerative joint disease has also been 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(2007).  Degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  But 
October 2003, June 2005, May 2006, June 2006, July 2006, 
December 2006, and February 2007 VA medical records noted 
normal right shoulder x-rays.  Additionally, as demonstrated 
above, an increased evaluation is not warranted for 
limitation of right shoulder motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Accordingly, an increased 
evaluation based on degenerative joint disease is not 
warranted.

An increased evaluation for a right shoulder disorder under 
the diagnostic codes for neurological disorders has also been 
considered.  38 C.F.R. § 4.124a (2007).  An August 2006 VA 
medical record noted that EMG testing showed normal right 
shoulder muscles.  There was no electrophysiologic evidence 
of a right spinal accessory, suprascapular, axillary, long 
thoracic neuropathy, right upper brachial plexopathy, or 
right C5/6 radiculopathy.  An August 2006 VA record noted 
normal nerve conduction studies of the right ulnar and medial 
nerves.  Accordingly, an increased evaluation under these 
diagnostic codes is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8519, 8610-8619, 8710-8719 (2007).  

The assignment of a separate evaluation for a right shoulder 
scar, due to one of the veteran's right shoulder surgeries, 
has also been considered.  38 C.F.R. § 4.118 (2007).  Such a 
separate evaluation may only be assigned if there are 
separate and distinct manifestations from the same injury.  
38 C.F.R. § 38 C.F.R. § 4.14 (2007) (noting that the 
evaluation of the same disability or the same manifestations 
of a disability under various diagnoses constitutes 
prohibited pyramiding); but see 


Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a 
veteran has separate and distinct manifestations from the 
same injury he should be compensated under different 
diagnostic codes).  

Superfical but painful scars are assigned a 10 percent 
maximum evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  The medical evidence of record showed that there 
have been at least 3 shoulder surgeries:  a January 2003 
scapulectomy, a May 2003 scapular resection, and a December 
2006 arthroscopy and debridement.  A September 2003 VA 
medical record noted a hyperpigmented scar due to a recent 
shoulder surgery.  An October 2003 VA record found a well-
healed scar that was approximately 15 centimeters in length 
and was nontender.  The scar was hypopigmented and linear, 
without inflammation, edema, or keloid formation and did not 
cause limitation of motion.  In a January 2004 VA record, the 
right shoulder scar was hyperpigmented.  In an April 2006 VA 
record, there was a right shoulder scar.  In a January 2007 
private medical record, there were well-healed scope 
incisions and the scar was hypersensitive.  Accordingly, a 
separate evaluation of 10 percent for a right shoulder scar 
is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.  No 
other scar diagnostic codes are for application because the 
evidence of record does not demonstrate that the scar causes 
disfigurement of the head, face, or neck or limited motion, 
or is deep, 144 square inches or more, or unstable.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).  

An increased evaluation for additional functional loss not 
contemplated in the current 30 percent rating has also been 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  In March 2002, October 
2003, and December 2007 VA joints examinations, VA medical 
treatment records from April 2004, June 2005, January 2006, 
March 2006, April 2006, May 2006, June 2006, September 2006, 
January 2007, and February 2007, and private medical records 
from April 2004, June 2004, July 2004, August 2004, September 
2004, and January 


2007, the veteran consistently reported right shoulder 
constant pain that ranged from 6/10 to 9/10.  The veteran 
also reported decreased range of motion, severe shoulder 
weakness, and that he took both prescription and non-
prescription medication.  Recently, the veteran reported he 
took 2 to 3 Vicodins per day, used a transcutaneous electric 
nerve stimulator unit daily, and used ice and heat.  The 
veteran reported that the shoulder disorder interfered with 
his activities of daily living, to include that pain woke him 
2 to 3 times per night, that he drove only with his left 
hand, and that he had difficulty with household chores, 
hobbies, dressing, grooming, hygiene, and bathing or 
showering.  He generally did not wear a shoulder brace or 
sling, although in April 2006 he wore a sling secondary to an 
injury and in January 2007, post-arthroscopy, he was 
instructed to keep his arm in a sling at all times and to not 
attempt even passive range of motion.  In lay statements 
submitted in 2004 and 2006, the veteran asserted that he was 
disfigured due to his shoulder drooping and an increased use 
of muscle relaxers.  At the May 2005 RO hearing, the veteran 
reported that due to his right shoulder disorder, he no 
longer drove very often, he sold his horses and livestock 
that he used to keep on his farm, he could no longer mow his 
lawn, and that he had learned to do things with his left 
hand.  He reported that he could use his arm from the elbow 
down and lifted weights to keep his muscles strong.  He 
stated that he kept his elbow bent and propped up to relieve 
pressure on his shoulder.  At the February 2007 Board 
hearing, the veteran reported that he was unable to find 
gainful employment due to his right shoulder disorder.  He 
stated that he no longer did many outdoor activities that he 
used to and that he sold his farm because he was unable to 
maintain it.  The veteran stated that he had continued 
difficulty with his activities of daily living and had 
learned to use his left hand for many things such as eating.  

In VA medical records from September 2003 through April 2004, 
there was right upper extremity strength from 4/5 to 5/5, 
tenderness, and no swelling.  In private medical records from 
June through September 2004, there was depressed right 
shoulder, tenderness, and strength from 3/5 to 4/5.  There 
was intact sensation and 4/4 pulses.  The right shoulder was 
depressed as compared to the left shoulder.   In VA medical 
records from June 2005 through January 2007, there was a 
depressed 


right shoulder and tenderness, but 5/5 strength, no swelling, 
and intact sensation.  At the December 2007 VA examination, 
there were no recurrent shoulder dislocations, no ankylosis, 
no atrophy of right upper extremity muscles, and no increased 
limitation of motion upon repetitive motion.  There was 
deformity, tenderness, and weakness.  The examiner found no 
effects on feeding, bathing, dressing, toileting, and 
grooming, mild effects on recreation and chores, and moderate 
effects on shopping, exercise, and sports.  The veteran could 
not do heavy repetitive lifting.  Pain was visibly manifested 
with extension of the right arm or against strong resistance.  
In summary, the veteran has asserted many functional 
limitations due to pain and weakness and the evidence shows 
tenderness.  But the evidence shows no swelling, no excess 
movement, no muscle atrophy, and no incoordination.  There 
was no restricted movement beyond that contemplated in the 30 
percent evaluation and no additional limitation of motion 
upon repetition.  Accordingly, there is no additional 
functional loss not contemplated in the 30 percent rating and 
that an increased evaluation on this basis is not warranted.  

Whether the schedular evaluation is inadequate has also been 
considered.  Such inadequacy requires that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 30 percent is provided for certain 
manifestations of the service-connected right shoulder 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture.  The 
veteran has not required frequent periods of hospitalization.  
Moreover, marked interference of employment has not been 
shown due to a right shoulder disorder.  


Although in a January 2007 private medical record, the 
veteran stated he was not currently working due to his right 
shoulder disorder, at the May 2005 RO hearing he stated that 
he received SSA benefits due to a psychiatric disorder.  In 
the absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the right shoulder disorder, and against a rating in 
excess of 10 percent for a right shoulder scar, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating of 30 percent, but no more, for a right shoulder 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate evaluation of 10 percent for a right shoulder scar 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


